DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, of record 2/06/2020 are pending.  Prosecution on the merits commences for claims 1-15.
The Petition for Color Drawings of record 02/06/2020 was granted by the Office in a paper mails 05/15/2020.
PRIORITY
The instant application was filed 02/06/2020. Thus, the earliest possible priority for the instant application is 02/06/2020.
CLAIMS
Independent claims 1, 7 and 13 are drawn to isolated liver cancer stem cells (claim 1), and methods of using liver cancer stem cells in vivo (claim 7) or in vitro (claim 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale









Claim Objections
Claims 7, and 9-10 are objected to because of the following informalities:  
Claim 7 is objected to for typographical errors.  The claim is missing the article “a” between “an animal with” and “complete immune system” in line 2.
Claim 9 is objected to for typographical errors.  The claim is missing the article “a” between “model is” and “Fisher 344” in line 1.
	The claim is missing the article “a” between “or” and “BALB/cAn.Cg-Foxnlnu/CrlNarl” in line 2.
Claim 10 is objected to for typographical errors.  The claim is missing the article “a” between “growth of” and “tumor cell” in line 2.
	The claim is also missing the article “a” between “recurrence of” and “tumor cell” in line 2.
	The claim is also missing the article “a” between “metastasis of” and “tumor cell” in line 3.
Claim 13 is objected to for typographical errors.  The claim is missing the article “the” before “growth” in line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is directed to “An isolated rat liver cancer stem cell line which is named as TW-1.”
The invention appears to employ novel biological materials, specifically isolated rat liver cancer stem cells which were generated by chemically inducing liver cancer in a specific strain of rats by injecting the rats with Diethylnitrosamine (DEN), isolating the liver tumors generates, and transplanting them into a new rat recipient to identify tumor-initiating cells, and identifying that one of the re-transplanted tumors expressed both liver cancer markers and stem cell markers (paragraphs [0028]-[0040]). 
Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials. There is no evidence of record that repeating the experiments (chemically induced random mutagenesis) disclosed would be capable of generating the same cells.  For example, Li et al., (Establishment of Novel System for the Culture and Expansion of Hepatic Stem-like Cancer Cells.  Cancer Letters, 2015. 360:177-186) discloses liver cancer stem cells lines have diverse heterogeneity depending on their source and the culture conditions used to isolated them (Abstract, page 178).


37 C.F.R. 1.802   Need or opportunity to make a deposit.
(a) Where an invention is, or relies on, a biological material, the disclosure may include reference to a deposit of such biological material.

(b) Biological material need not be deposited unless access to such material is necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. If a deposit is necessary, it shall be acceptable if made in accordance with these regulations. Biological material need not be deposited, inter alia, if it is known and readily available to the public or can be made or isolated without undue experimentation. Once deposited in a depository complying with these regulations, a biological material will be considered to be readily available even though some requirement of law or regulation of the United States or of the country in which the depository institution is located permits access to the material only under conditions imposed for safety, public health or similar reasons.

(c) The reference to a biological material in a specification disclosure or the actual deposit of such material by an applicant or patent owner does not create any presumption that such material is necessary to satisfy 35 U.S.C. 112 or that deposit in accordance with these regulations is or was required. 

The specification states “The isolated rat liver stem cell line has been deposited in Food Industry Research and Development Institute in Taiwan” at paragraph [0019] of the published specification. This deposit is not made in accordance with the Budapest Treaty, nor the Food Industry Research and Development Institute in Taiwan a member of the International Depository Authorities Under Article 7 of the Budapest Treaty.  
The specification also states, “The TW-1 cell line will be deposited under the terms of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Prosecution” at paragraph [0051], thus indicating that the TW-1 cells have not been deposited according to the Budapest Treaty.  
The fact that applicants and other members of the public were able to obtain the material in question from a given depository prior to and after the filing date of the application does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public. Applicants have not made of record any of the facts and circumstances surrounding the access to the material in issue from the depository, nor is there any evidence as to the depository’s policy regarding the material if a patent would have been granted. Further, there is no assurance that the depository would have allowed unlimited access to the material if the application had matured into a patent. MPEP 2404.01.

37 CFR 1.808(c) provides that upon request made to the Office, the Office will certify whether a deposit has been stated to have been made under conditions which make it available to the public as of the issue date. See 37 CFR 1.808(c) and MPEP § 2410.02 for the requirements of the request.

The Office will not certify that the aforementioned statement has been made unless:
(A) the deposit was necessary to overcome a rejection under 35 U.S.C. 112,

(B) there is, in the record, a statement by the examiner that a rejection would have been made "but for" the deposit (assumes deposit information in record, as filed),

(C) the record otherwise clearly indicates that the deposit was made under Budapest Treaty, and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent (with the possible exception of requiring the request for the deposit to be in the format specified in 37 CFR 1.808(b) ), or

(D) the record otherwise clearly indicates that an acceptable non-Budapest Treaty deposit was made and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent (with the possible exception of requiring the request for the deposit to be in the format specified in 37 CFR 1.808(b) ).

If a deposit is not made under the conditions set forth in 37 CFR 1.808(a), the deposit cannot be relied upon for other purposes, e.g., the deposit cannot be relied upon by a third party to establish "known" and "readily available" in another application. See 37 CFR 1.808 and MPEP § 2410 and § 2410.02.
Once a deposit is made in a depository complying with these rules, and under conditions complying with these rules, a biological material will be considered to be readily available even though some requirement of law or regulation in the United States or in the country where the depository institution is located permits access to the material only under conditions imposed for health, safety or similar reasons. This provision is consistent with the Budapest Treaty (Article 5) and is designed to permit the patenting of inventions involving materials having restricted distribution, where the restrictions are imposed for the public, as opposed to the private, welfare.

See MPEP 2404, 2410.02 and 37 CFR 1.808 for requirements for making deposits.  Claims 2-6 are included in the rejection because they are dependent upon a rejected claim and there is no evidence of record that they overcome the issues stated above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed to a rat liver cancer stem cell line named TW-1, wherein the isolated cells “highly express” at least one drug resistance genes against an anticancer drug, selected from a group of 29 recited genes.
The term “highly” in claim 3 is a relative and subjective term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim which depends on whether the skilled artisan the exercise as to whether the expression is high enough to meet the claimed “highly” expressed renders the claim indefinite.  MPEP 2173.05.
Claim 7 is directed to a method of drug screening comprising (at least) administering an isolated rat liver cancer stem cell to an animal model to generate a xenograft (steps a and b) and, “(c) administering at least one anticancer drug to treat the animal model of (b) for evaluating the efficacy of the at least one anticancer drug in inhibition of a condition induced by the isolated rat liver stem cell line in the animal model” which is unclear.
It is not clear whether this portion of the claim requires any active step other than the administration of the anticancer drug?  The phrase “for evaluating the efficacy of” does not appear to require that the method actually do any more. It is not clear whether this phrase is meant to be an actual active step of manipulation and testing of the cells, and if so how?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 8-12 are included in the rejection because they depend from rejected claim 7.
Claim 13 is directed to a method of drug screening comprising (at least) providing an isolated rat liver cancer stem cell line and, “(b) providing at least one anticancer drug to treat the isolated rat liver cancer stem cell line for evaluating the efficacy of the at least one anticancer drug in inhibition of a condition induced by the isolated rat liver stem cell line in the animal model” which is unclear.
It is not clear whether this portion of the claim requires any active step other than the providing the cells and providing the anticancer drug? The claim does not require that the drug is administered to the cells?  Further the phrase “for evaluating the efficacy of” does not appear to require that the method actually do anything more. It is not clear whether this phrase is meant to be an actual active step of manipulation and testing of the cells, and if so how?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 4-5, and 8-12 are included in the rejection because they depend from rejected claim 7.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 7 is directed to a method of drug screening comprising (at least) administering an isolated rat liver cancer stem cell to an animal model to generate a xenograft (steps a and b) and, “(c) administering at least one anticancer drug to treat the animal model of (b) for evaluating the efficacy of the at least one anticancer drug in inhibition of a condition induced by the isolated rat liver stem cell line in the animal model.”
The test for 101 eligibility of judicial exceptions can be found at MPEP 2106:
“First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter.”

“Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013).”

“The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test, is discussed in further detail in subsection III, below. The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).”

Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the following steps outlined in a flow chart at MPEP 2106(III) and 2106.04(II)(A):
Step 1: is the Claim to a process, machine, manufacture or composition of matter?  If Yes, proceed to Step 2A;
Step 2A, prong one: Is the Claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?  If Yes, proceed to Step 2A, prong two;
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  If No, proceed to Step 2B;
Step 2B: Does the claim recite additional elements that amount to significantly more (an inventive concept) than the judicial exception?  If No, the claim is not eligible subject matter under 35 USC 101.

With regard to Step 1:  the claim is directed to a method.
With regard to Step 2A, prong one: YES, the claim is directed to a mental process (abstract idea):  Thus, the claim recites limitations “for evaluating” the effect of a drug on a condition caused by the cancer implant.  Under the broadest reasonable interpretation that the stop “for evaluating” can be practically and wholly performed by the human mind.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a mental process. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements other than administering the drug to the animal model comprising the xenograft. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because does not encompass/claim any additional elements.
Claims 8-12 are included in the rejection because they encompass naturally occurring embodiments.

Claim 13 is directed to a method of drug screening comprising (at least) providing an isolated rat liver cancer stem cell line and, “(b) providing at least one anticancer drug to treat the isolated rat liver cancer stem cell line for evaluating the efficacy of the at least one anticancer drug in inhibition of a condition induced by the isolated rat liver stem cell line in the animal model.”
With regard to Step 1:  the claim is directed to a method.
With regard to Step 2A, prong one: YES, the claim is directed to a mental process (abstract idea):  Thus, the claim recites limitations “for evaluating” the effect of a drug on a cancer stem cell population for growth, regrowth or metastasis.  Under the broadest reasonable interpretation that the step “for evaluating the efficacy” can be practically and wholly performed by the human mind.
With regard to Step 2A, prong two: No, the claim does not include any additional elements beyond the judicial exception.  No, the claim does not integrate the additional elements into a practical application.
With regard to Step 2B: No, the claim does not provide any additional elements, and thus does not provide an inventive concept.
Taken together, the claim encompasses a mental process. This judicial exception is not integrated into a practical application because the claim does not encompass/claim any additional elements other than providing the drug and providing the cells. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because does not encompass/claim any additional elements.
Claims 14-15 are included in the rejection because they encompass naturally occurring embodiments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., Efficient Enrichment of Hepatic Cancer Stem-Like Cells from a Primary Rat HCC Model via a Density Gradient Centrifugation-Centered Method. PLOS ONE, 2012. 7(4): e35720, 14 pages.
With regard to claim 13, Liu discloses methods of generating isolated rat hepatic cancer stem cell lines from diethylnitrosamine (DEN)-induced hepatic cancer tumors in rats (Abstract, page 2, FIG 1, 3, 5).  Liu subjects the isolated rat hepatic cancer stem cell lines to the anticancer drug paclitaxel in vitro, and assesses the cells for apoptosis (page 4-5, Table 2), which reads on “evaluating the efficacy of the at least one anticancer drug in inhibiting growth” as claimed.
Thus, Liu anticipates the claim.
With regard to claim 14, Liu discloses the hepatic cancer stem cell lines are isolated from Fisher 344 rats in which liver cancer was induced by diethylnitrosamine (DEN) (page 2).
With regard to claim 15, shows the anticancer drug paclitaxel is capable of stimulating apoptosis in vitro (page 4-5, Table 2).  Thus, paclitaxel reads on a “hepatic cancer treating drug” as claimed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Efficient Enrichment of Hepatic Cancer Stem-Like Cells from a Primary Rat HCC Model via a Density Gradient Centrifugation-Centered Method. PLOS ONE, 2012. 7(4): e35720, 14 pages, further in view of Chu et al., Celecoxib Suppresses Hepatoma Stemness and Progression by up-regulating PTEN. Oncotarget, 2013. 5(6): 1475-1490).
With regard to claim 7, Liu discloses methods of generating isolated rat hepatic cancer stem cell lines in rats (Abstract, page 2, FIG 1, 3, 5).  Liu injects the isolated rat hepatic cancer stem cells into immunodeficient mice and shows that the mice develop liver tumors (Page 10, FIG 6).
Liu subjects the isolated rat hepatic cancer stem cell lines to the anticancer drug paclitaxel in vitro, and assesses the cells for apoptosis (page 4-5, Table 2).
Liu discloses isolated hepatic cancer stem cells are important for studying hepatic cancer because cancer stem cells are thought to be responsible for resistance to treatment, and the isolated hepatic cancer stem cells identified therein can be used for developing therapeutic strategies aimed at killing the cancer stem cell population within hepatic cancers (page 1, Introduction).
Thus, with regard to claim 7, Liu discloses
	(a) providing an animal model, wherein the model is selected from an animal with immunodeficiency or a complete immune system,
	(b) administering an isolated liver cancer stem cell line into the animal model.
However, Liu does not disclose (c) administering an anticancer drug to the liver tumor-bearing immunodeficient mice and evaluating the effect of the drug on the animal model, as required by instant claim 7.
Chu discloses methods of administering an anticancer drug to rat liver tumors in vitro, and to rats bearing Novikoff liver tumors in vivo and evaluating the efficacy of the drug on liver tumors (pages 1476-1481, 1485-1487 FIGS 1-4; Supplement FIG 3).  
Chu shows that the anticancer drug is capable of reducing the hepatic cancer stem cell CD44+/CD133+ populations within the hepatic cancer cells in vitro and in vivo “Flow cytometry analysis shows that celecoxib significantly attenuated PGE2-induced CD44+/CD133+ hCSC in N1-S1 cells (FIG. 2C)” (page 1479, first column).  “Therefore, celecoxib therapy attenuated the expression of hCSC markers, thereby depleting the hCSC genesis in Novikoff hepatoma” (page 1481, second column).  See also pages 1476-1481, 1485-1487 FIGS 1-4; Supplement FIG 3.  Chu shows that celecoxib therapy reduced the size and weight of hepatic tumors in Novikoff mice (FIG 3).  Thus, Chu established it is known to administer anticancer drugs to animal models of hepatic tumors in vivo and evaluate the efficacy of the drug.
It would have been obvious to combine the methods of generating mice expressing liver tumor cells derived from implanted liver CSCs of Liu with the in vivo anticancer drug efficacy methods of Chu.  A skilled artisan would have been motivated to administer a drug in vivo to the animals of Liu because Liu discloses the hepatic CSCs are important for identifying methods of treating the endogenous CSC population in liver cancers (Introduction).  It would have been obvious to the skilled artisan to administer the anticancer drug shown to reduce hepatic CSCs in hepatic tumors in vivo in one model (Chu) in another model of hepatic tumors in vivo, derived from hepatic CSCs.   (A) Combining prior art elements according to known methods to yield predictable results.  MPEP 2143 A(1). The prior art included each element claimed, although not in a single prior art reference, and that in combination, each element merely performs the same function as it does separately.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because generating hepatic liver tumors in animal models from implanting liver cancer stem cells was known, and administering anticancer drugs to hepatic liver tumors in animal models was known at the time of the invention.
With regard to claim 10, Liu shows the administration of the hepatic cancer stem cells results in growth of a tumor (Page 10, FIG 6).
With regard to claim 11, Liu discloses the hepatic cancer stem cell lines are isolated rom Fisher 344 rats in which liver cancer was induced by diethylnitrosamine (DEN) (page 2).
With regard to claim 12, Liu shows the anticancer drug paclitaxel is capable of stimulating apoptosis in vitro (page 4-5, Table 2).  Chu discloses the anticancer drug celecoxib reduces the hepatic cancer stem cell CD44+/CD133+ populations within the hepatic cancer cells in vitro and in vivo.  Thus, both drugs read on a “hepatic cancer treating drug” as claimed.  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Efficient Enrichment of Hepatic Cancer Stem-Like Cells from a Primary Rat HCC Model via a Density Gradient Centrifugation-Centered Method. PLOS ONE, 2012. 7(4): e35720, 14 pages, further in view of Chu et al., Celecoxib Suppresses Hepatoma Stemness and Progression by up-regulating PTEN. Oncotarget, 2013. 5(6): 1475-1490) as applied to claims 7, 10-12 above, and further in view of Chan et al., Rapid Induction of Orthotopic Hepatocellular Carcinoma In Immune-Competent Rats by Non-Invasive Ultrasound-Guided Cells Implantation. BMC Gastroenterology, 2010. 10:83. 11 pages.  The claim encompasses an embodiment wherein the liver cancer stem cells are administered to the animal model via orthotopic implantation.
The disclosures of Liu in view of Chu are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Liu and Chu combine to render obvious a method of screening a drug in an animal model according to claim 7, wherein hepatic cancer stem cells are implanted into an animal model.  Liu discloses the hepatic cancer stem cells implanted via subcutaneous injection (page 5). Chu discloses rats bear Novikoff hepatomas generated by orthotopic implantation, and cites to Chan as the method in which the Novikoff hepatomas were generated (FIG 6, Page 1485, Page 1487, citing to reference 21 therein).  Chu states, “Immune-competent orthotopic HCC model can provide a truest stemness niches and tumor microenvironments, and it is an advantage in stem cells biology and tumor immunology studies” page 1485).
With regard to claim 8, Liu does not disclose the liver cancer stem cells are administered to the mice via orthotopic implantation.
Chan teaches Novikoff liver tumors are generated by liver implantation (orthotopic) of hepatic cancer cells in immune competent rats in vivo using ultrasound guided implantation (Abstract, page 4; FIG 1).  Chan discloses the ultrasound-guided implantation possesses the advantage of easy manipulation, short duration to execute, reduced trauma and was highly reproducible, and can be used to generate models in which to evaluate the effects of drugs on tumors (page 6, first column).
It would have been obvious to the skilled artisan to combine the method of Liu and Chu on methods of screening drugs in an animal model of hepatic cancer with the disclosure of Chan on establishing animal models by orthotopic implantation.  A skilled artisan would have been motivated to use orthotopic implantation because both Chu and Chan use this method, and because Chu discloses orthotopic implantation provide excellent models, and Chan discloses the method provides many advantages, as iterated above (page 6, first column of Chan).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because orthotopic implantation of cells to generate liver tumors was known at the time of the invention.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Efficient Enrichment of Hepatic Cancer Stem-Like Cells from a Primary Rat HCC Model via a Density Gradient Centrifugation-Centered Method. PLOS ONE, 2012. 7(4): e35720, 14 pages, further in view of Chu et al., Celecoxib Suppresses Hepatoma Stemness and Progression by up-regulating PTEN. Oncotarget, 2013. 5(6): 1475-1490) as applied to claims 7, 10-12 above, and further in view of Shi et al., The Effect of Hepatic Progenitor Cells on Experimental Hepatocellular Carcinoma in the Regenerating Liver, Scandinavian Journal of Gastroenterology, 2013. 49(1). 99-108.
The disclosures of Liu in view of Chu are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety. Liu and Chu combine to render obvious a method of screening a drug in an animal model according to claim 7, wherein hepatic cancer stem cells are implanted into an animal model.  Liu discloses the hepatic cancer stem cells implanted into an immunodeficient mouse.  Chu discloses the Novikoff hepatomas are generated by orthotopic implantation into immune competent rats (FIG 6, Page 1485, Page 1487, citing to reference 21 therein).  
However, neither Liu or Chu disclose wherein the implanted hepatic cancer stem cells or implanted hepatic cancer cells are implanted into a Fisher 344 rat as required for instant claim 9.
Shi discloses Fisher 344 rats can be implanted with hepatic tumor cells and used to evaluate the tumorgenicity of the implanted cells (Abstract, pages 101-102, Table II, FIG 4).  Thus, Shi establishes that Fisher 344 rats are a known animal model capable of being implanted with tumor inducing cells.
It would have been obvious to combine the methods of Liu and Chu methods of screening drugs in an animal model of hepatic cancer with the disclosure of Shi on establishing liver cancer models in Fisher 344 rats.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Fisher 344 rats of Shi for the mice or rats of Liu and Chu, respectively, because all three are explicitly taught as being useful for establishing liver cancer models by injection of heterologous cells. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633